Order, Family Court, New York County (Jody Adams, J.), entered on or about April 1, 2009, which, insofar as appealed from, found that respondent neglected the subject child, unanimously affirmed, without costs.
The finding that the two-month-old infant was in imminent danger of physical injury as a result of respondent father’s failure to exercise a minimum degree of care is supported by a preponderance of the evidence showing that respondent had engaged in a violent altercation with the infant’s mother, punching her repeatedly in the face and head, while she was only three feet away from the infant. At that time, the infant was receiving oxygen while lying on a bed and connected to a heart monitor, having been released from the hospital days earlier (see generally Nicholson v Scoppetta, 3 NY3d 357, 368-370 [2004]; cf. Matter of Pedro C., 1 AD3d 267, 268 [2003]). Concur— Saxe, J.P., Nardelli, McGuire, Freedman and Abdus-Salaam, JJ.